DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-8, 10, and 14-20 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Moses (US 2007/0154030) and Puria et al. (US 2012/0014546) did not have the amended claimed feature “at least one mass configured to be disposed on at least one of a medial side or a lateral side of a tympanic membrane of a user, wherein the at least one mass comprises: a first mass structure; and a second mass structure, the second mass structure being coupled to the first mass structure by at least one connecting member; and at least one actuator coupled to the mass and configured to be disposed within the at least one connecting member through the tympanic membrane of a user, the actuator being configured to convert electrical signals into mechanical motion to move the mass and modulate the tympanic membrane," as required by claim 1, “at least one mass configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane of a user, wherein the at least one mass comprises: a first mass structure; and a second mass structure, the second mass structure being coupled to the first mass structure by at least one connecting member; and at least one actuator coupled to the mass and configured to be disposed within the at least one connecting member through the tympanic membrane of a user, the actuator being configured to convert electrical signals into mechanical motion to move the mass and modulate the user's tympanic membrane,” as required by claim 10, when combined with all the limitations of claims 1 and 10.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 10 overcome the prior art of record.
As previously cited the following is an examiner's statement of reasons for allowance: the prior arts of record teach various tympanic membrane actuation assemblies for example: Moses (US 2007/0154030), Puria et al. (US 2012/0014546), Shennib etal. (US 6,137,889), Nakajima (US 2017/0208403), Ball et al. (US 2008/0255406), and Neulermans (US 6,068,589). Nevertheless the prior arts of record fail to teach “a housing having a first flange and a second flange having a groove therebetween, the housing enclosing: a microphone; a processor coupled to the microphone; and a tympanic membrane actuation assembly, comprising: a mass, the mass comprising: a first battery disposed in the first flange; and a second battery disposed in the second flange, the first battery being configured for placement on a lateral side of the tympanic membrane, the second battery being configured for placement on a medial side of the tympanic membrane; a connecting member coupling the first battery to the second battery, the connecting member being configured for placement through the tympanic membrane; and an actuator coupled to the mass and disposed within the connecting member,” as required by claim 17, when combined with all the limitations of claim 17.
Upon further search, the prior art of records teaches various tympanic membrane actuation assemblies, for example: Leigh et al. (US 2018/0169410), Sriskandarajah (US 2018/0160242) and Lesinski et al. (US 5,772,575). However, the prior art of record fails to show “at least one mass configured to be disposed on at least one of a medial side or a lateral side of a tympanic membrane of a user, wherein the at least one mass comprises: a first mass structure; and a second mass structure, the second mass structure being coupled to the first mass structure by at least one connecting member; and at least one actuator coupled to the mass and configured to be disposed within the at least one connecting member through the tympanic membrane of a user, the actuator being configured to convert electrical signals into mechanical motion to move the mass and modulate the tympanic membrane," as required by claim 1, “at least one mass configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane of a user, wherein the at least one mass comprises: a first mass structure; and a second mass structure, the second mass structure being coupled to the first mass structure by at least one connecting member; and at least one actuator coupled to the mass and configured to be disposed within the at least one connecting member through the tympanic membrane of a user, the actuator being configured to convert electrical signals into mechanical motion to move the mass and modulate the user's tympanic membrane,” as required by claim 10, and “a housing having a first flange and a second flange having a groove therebetween, the housing enclosing: a microphone; a processor coupled to the microphone; and a tympanic membrane actuation assembly, comprising: a mass, the mass comprising: a first battery disposed in the first flange; and a second battery disposed in the second flange, the first battery being configured for placement on a lateral side of the tympanic membrane, the second battery being configured for placement on a medial side of the tympanic membrane; a connecting member coupling the first battery to the second battery, the connecting member being configured for placement through the tympanic membrane; and an actuator coupled to the mass and disposed within the connecting member,” as required by claim 17, when combined with all the limitations of claims 1, 10 and 17 respectively.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651